Case: 1:19-cv-06884 Document #: 1-1 Filed: 10/18/19 Page 1 of 6 PageID #:9




                     Exhibit i
             Case: 1:19-cv-06884 Document #: 1-1 Filed: 10/18/19 Page 2 of 6 PageID #:10
                                                        INVENTORY SECURITY AGREEMENT

THIS INVENTORY SECURITY AGREEMENT, as amended from time to time (this "1SA). and together with any Terms Statements, as herein
after defined (collectively, the "Agreement) is between the undersigned TCF INVENTORY FINANCE, INC. ("Lender) and High Country
Dealerships, Inc. a(n) North Carolina Corporation ("Dealer").

The parties agree that this ISA amends and restates in its entirety (without constituting a novation) any existing loan and security agreement
between the parties (in the case of Lender, either directly, or indirectly through assignment) dated prior to the date hereof relating to the
transactions contemplated hereby and thereby. The parties further agree as follows:

1. Definitions. In addition to terms defined elsewhere herein, "accessions," "account," "chattel paper," "deposit account," "document,"
"equipment," "fixture," "general Intangibles," "goods," "instrument," "inventory" and any other terms not otherwise defined herein shall
have the meanings assigned to them in Article 9, and "person" shall have the meaning assigned to it in Article I , of the Illinois Uniform
Commercial Code (the "UCC") as of the date of this ISA. "Advance" means an extension of credit hereunder; "Affiliate" means any person that
(i) directly or indirectly controls, is controlled by or is under common control with Dealer, (ii) directly or indirectly owns five percent (5%) or more of
 Dealer, (iii) is a director, partner, manager, or officer of Dealer or an affiliate of Dealer, or (iv) any natural person related to Dealer or an affiliate of
Dealer; "Indebtedness" means all present and future indebtedness and obligations of Dealer to Lender or to any person that directly or indirectly
controls, is controlled by, or is under common control with Lender (a "Lender Affiliate"), whether or not arising under the Agreement, of whatever
kind, now due or to become due, absolute or contingent, and whether joint, several or joint and several, including without limitation any liabilities,
indebtedness and obligations arising under guaranty agreements; "Prime Inventory" means inventory which has been financed in whole or in
part by an Advance, whether or not such Advance is outstanding; "Terms Statement" means a statement of financing terms, a statement of
financial transactions or other document or communication (electronic or otherwise) relating to the terms of the financing program under the
Agreement, which at Lender% option may be issued by Lender to Dealer from time to time, and which identifies the Prime Inventory financed
and/or the Advance made and certain of the terms and conditions of repayment therefore. Any reference in the Agreement to a statement,
document or other item issued by Lender shall mean such statement, document or other item in any form or media, whether paper, electronic,
digitized or otherwise.
2. Advances and Approvals.
(a) Dealer may from time to time apply to Lender, directly or in the manner provided in paragraph (b) of this section, for an Advance under this
ISA.
(b) Whenever any person from whom Dealer purchases or may purchase inventory or who advises Lender that it has sold, or may sell, inventory
to Dealer (a "Seller") requests in any manner (e.g., orally, in writing, or by electronic transmission) that Lender finance, or confirm that it shall
finance (an "Approval"), the acquisition of inventory by Dealer from such Seller, such request shall be an application by Dealer for an Advance
equal to the purchase price of such inventory. Dealer shall be indebted to Lender for all obligations incurred by Lender on account of the issuance
of each Approval. Whenever Lender makes such an Advance, it may be paid by Lender to such Seller, except that Lender may offset any amount
owed by such Seller to Lender, including without limitation any discount, payment or other benefit owed by such Seller to Lender ("Lender
Offset"). Dealer agrees that it has no right to any Lender Offset.
(C) This ISA provides a revolving credit facility and Dealer acknowledges Lender shall not be obligated to issue any Approval or make any
Advance. If Lender decides n its discretion to issue an Approval or make an Advance, the Approval or Advance may be in the amount requested
or a lesser amount, and made upon such conditions as Lender determines. Each Advance shall be deemed made when it is entered by Lender as
a receivable on its books. All Advances for all purposes shall be treated as a single loan.
(d) Any invoice (which term shall include paper based or electronically transmitted or accessed invoices) from a Seller received by Lender,
pertaining to inventory shipped or to be shipped to Dealer, shall be rebuttably presumptive evidence that Lender has financed the acquisition of
such inventory for Dealer and that the amount of such invoice is the original principal amount of Dealer's obligation to Lender on account of such
inventory.
3. Grant and Perfection of Security Interest.
(a) Dealer hereby grants to Lender a security interest in all Collateral as security for all Indebtedness. "Collateral" means the following property
or interests in property of Dealer, whether now or hereafter existing, owned, licensed, leased, consigned, acquired or arising, whether in tangible
or intangible form, and wherever located: (i) inventory, accounts, chattel paper, documents, instruments, promissory notes, equipment, fixtures,
contract rights, investment property, other goods, general intangibles and payment intangibles (including without limitation and whether or not
included in the foregoing, Seller Credits, deposit accounts, and certificates of deposit), (ii) any books and records (whether paper, electronic,
digitized or otherwise) which relate to any of the foregoing, and any computers, disks, tapes, media, websites, databases, electronic storage
devices and other devices upon which, or within which, such records may be stored, (iii) all repossessions, returns, replacements, exchanges,
substitutions, parts, attachments, accessories and accessions to or of the foregoing, and (iv) all products and proceeds in any form and wherever
located derived directly or Indirectly from any dealing with any of the foregoing including, without limitation, insurance proceeds and any other
payment representing indemnity or compensation for loss of or damage thereto. "Seller Credits" means all of Dealer's rights to any price
protection payments, rebates, discounts, credits, factory holdbacks, incentive payments and other amounts which at any time are owing to Dealer
from a Sellerwith respect to, or in connection with, any inventory acquired from such Seller.
(b) Dealer shall provide Lender such financing statements, certificates of origin or title and other writings, in form and substance satisfactory to
Lender, and take such other action as Lender may request from time to time to establish and maintain a perfected Lender security interest in the
Collateral.
4.   Dealer Representations and Warranties. Dealer represents and warrants at the time of execution of this ISA and at the time of each
Approval and each Advance, unless Dealer has given written notice to the contrary to Lender prior to such Approval or Advance, that
(a) Dealer shall use all proceeds of all Advances hereunder only for business purposes.
(b) Dealer, if not an individual, is the type of organization set forth at the beginning of this ISA, is in good standing in its state of formation and has
all the necessary authority to enter into and perform the Agreement. Dealer does not and shall not violate its articles or bylaws if a corporation, its
articles of organization or operating agreement if a limited liability company, or its partnership agreement if a partnership, or any law, regulation or
agreement binding upon it, or any of its property or assets, by entering into and performing its liabilities and obligations under the Agreement.
(o) Dealer keeps its records respecting accounts, chattel paper and documents at its main office and principal place of business identified after its
signature below ("Permitted Location"). The Permitted Location is the only location at which Collateral is or shall be located. Permitted Location
shall also include any additional business and warehouse location in the United States identified below, or of which Dealer gives Lender written
notice at least thirty (30) days prior to storing Collateral at such location and in respect of which Dealer provides Lender with such waivers,
agreements and other instruments as Lender may require for purposes of protecting its security interests in and access to such Collateral. If
Dealer is one or more individuals, Dealer shall provide Lender thirty (30) days prior written notice of any change in any such individual's principal
residence address.

                                                                           I cf5
ISA (TCF) H0515151F
            Case: 1:19-cv-06884 Document #: 1-1 Filed: 10/18/19 Page 3 of 6 PageID #:11

(d) All information supplied to Lender by Dealer or by any guarantor, surety, issuer of a letter of credit or any person other than Dealer primarily or
secondarily liable with respect to any Indebtedness (a "Guarantor"), whether previously or hereafter provided, including any financial, credit or
accounting statements or application for credit, in connection with the Agreement or any guaranty thereof is true, correct and complete to the best
of Dealer's knowledge.
 (e) There are no judgments, threatened or pending claims, administrative proceedings or legal actions; or any other events or circumstances
affecting or involving Dealerthat might result in a material adverse change in Dealer's prospects, business, operations or condition (financial or
otherwise) or in the value, function or condition of the Collateral.
5. Dealer Covenants.
 (a) Until sold as permitted by this ISA, Dealer shall own all Prime Inventory free and clear of all liens, security interests, claims and other
encumbrances, whether arising by agreement or operation of law ("Liens"), other than the security interest granted to Lender in this ISA, other
security interests subordinat‚ thereto to which Lender has expressly consented in writing and other Liens in favor of Lender.
 (b) Dealer shall (i) keep all Collateral at a Permitted Location and keep all tangible Collateral in good order, repair and operating condition and
insured as required herein; €ii) promptly file ail tax returns required by law and promptly pay all taxes, fees, and other governmental charges for
which it is liable, including without limitation al! governmental charges relating to the Collateral; (iii) permit Lender, without notice, to inspect the
Collateral during normal business hours and at any other time Lender deems desirable; (iv) keep complete and accurate records of its business,
 including inventory and sales, and permit Lender to inspect and copy such records upon request (y) provide Lender with Dealers year-end
 balance sheet and annual profit and loss statement for each of its fiscal years prepared in accordance with generally accepted accounting
 principles, consistently appli‚d, within twenty (20) days after the same are prepared but in no event later than one hundred twenty (1 20) days after
the end of each fiscal year, or as otheiwise requested by Lender from time to time; (vi) furnish Lender with such additional information regarding
the Collateral and Dealer's business and financial condition as Lender may from time to time reasonably request; (vii) immediately notify Lender of
the occurrence of any Default (as hereinafter defined) or any material adverse change in Dealer's prospects, business, operations or condition
 (financial or otherwise) or in the Collateral; and (viii) comply with all laws, rules and regulations applicable to Dealer and the Collateral.
 (C) Dealer shall not (i) use (except for demonstration for sale), rent, lease, sell, transfer, consign or otherwise dispose of any Collateral except for
sales of inventory at retail in the ordinary course of Dealers business; (ii) sell, transfer or otherwise dispose of inventory to an Affiliate; (iii) engage
in any other material transaction not in the ordinary course of Dealers business; (iv) change its business in any material manner or its structure or
be a party to a merger or consolidation; (y) change its name without giving Lender at least thirty (30) days prior written notice; (vi) change its main
office or office where it keeps its records with respect to accounts or chattel paper without giving Lender at least thirty (30) days prior written
notice; or (vii) finance on a secured basis with any third party the acquisition of inventory of the same brand as any Inventory financed or to be
financed by Lender, without the prior written consent of Lender.
(d) Dealer may periodically receive Self-Certification Floorchecks ("SCF') from Lender. If Dealer receives an SCF, Dealer shall complete and
return the SCF, together with all payments then due, to Lender within fifteen (15) days. If the SCF and all payments due are not received by
Lender within twenty five (25) days, Dealer shall pay Lender a late SCF fee, as described in the SCF, in addition to all other amounts then due.
6. Dealer Paymentto Lend‚r.
(a) Dealer acknowledges th„t Lender shall deliver periodic statements showing Dealers Advances, Charges, Fees and Terms and other activity
during such period, including without limitation, billing statements, Terms Statements and remittance advices, electronically and Dealer agrees to
access such electronic statements through Lender's on-line dealer account management and reporting system. Dealer further acknowledges and
agrees that Lender may, at its option, deliver any periodic statement by any other means, at an additional fee to Dealer.
(b) Dealer shall pay Lenderthe amount of any Advance made to finance the acquisition of any item of Prime Inventory immediately upon the
earlier of (i) the sale, transfer, rental, lease or other disposition of such item (and shall hold the entire sale or disposition proceeds therefrom IN
TRUST for Lender until paid to Lender and, upon request from Lender, Dealer shall maintain such proceeds in the same form as received,
separate and apart from Dealers other funds and property); (ii) the "Due in Full" date with respect to such Advance, as provided for in the
Agreement; or (iii) the date such item is damaged, lost or destroyed or is returned to a Seller without Lender's consent or is otherwise not located
at a Permitted Location. A¤y such payment shall be applied by Lender to such Advance. An Advance made to finance the acquisition of a
number of items of Prime Inventory shall be allocated among such items in proportion to Seller's respective invoice prices therefore at the time of
sale to Dealer.
(o) Lender in its discretion may by notice to Dealer authorize Dealer to pay Lender on a scheduled payment program In whole or in part and
Lender may discontinue any such program at any time. While a scheduled payment program is in effect, Dealer payments shall be applied to
Advances in the order billed. Anything in the Agreement to the contrary notwithstanding, in order to adequately secure Dealers Indebtedness to
Lender, at Lender's request Dealer shall immediately pay Lender the amount necessary to reduce the sum of (i) outstanding Approvals with
respect to inventory received by Dealer; (ii) Advances (excluding any Advance with respect to inventory not received by Dealer); and (iii) accrued
Charges (defined below), to an amount which does not exceed the aggregate invoice price to Dealer of Prime Inventory in Dealer's possession in
which Lender has a perfected first priority security interest. An Approval shall be deemed outstanding to the extent of its face amount, less the
amount of Advances with respect thereto.
(d) Lender may impose fees, interest, finance charges, other charges and credit terms (collectively "Fees and Terms") in connection with
Dealer's account generally, specific services or events andfor the administration of Dealer's account. Dealer agrees to pay Lender all Fees and
Terms in accordance with any billing statement or Terms Statement wherein such Fees and Terms are imposed. Lender may from time to time
provide written notice to Dealer of new or changed Fees and Terms, to be effective with respect to existing Indebtedness and¡or future
Indebtedness, as Lender may elect and advise in such notice. Such notice may be delivered by mail, courier or electronically in a separate writing
or website posting, or included in a Terms Statement or billing statement Dealer shall be deemed to have accepted such new or changed Fees
and Terms by either (i) requesting an Advance after the effective date of such notice, or (ii) failing to notify Lender in writing of any objection to
such new or changed Fees and Terms within the time frame specified in such notice. If Dealer objects to the new or changed Fees and Terms,
such new or changed Fees and Terms shall not be imposed, but Lender may impose the last Fees and Terms to which Dealer has not objected,
and may elect to terminate Dealer's financing program.
(e) Dealer shall pay fees, charges and interest (collectively, "Charges") with respect to each Advance in accordance with the Agreement and as
further indicated on the billing statements. Dealer shall pay Lender its customary Charges for any check or other item which Is returned unpaid to
Lender for any reason whatsoever. Unless Otherwise provided in the Agreement, the following additional provisions shall be applicable to
Charges: (i) unless otherwise specified by Lender, all Charges shall be paid by Dealer monthly pursuant to the terms of the billing statement; (ii)
unless otherwise specified by Lender, in the case where an annual rate of interest is provided for, the daily interest rate shall be calculated by
dividing the annual rate of interest by three hundred sixty (360); (iii) interest on each Advance and principal Indebtedness related thereto shall be
computed each calendar month on the sum of the daily balances thereof during such month multiplied by the daily interest rate; (iv) interest on an
Advance shall begin to accrue on the Effective Date, which shall be defined as the earlier o1 (A) the ship date referred to in the Sellers invoice;
(B) the invoice date referred to in the Seller's invoice; or (C) the date Lender makes such Advance; provided, however, if there is a free floor period
with respect to any inventory, interest with respect to the Advance shall begin to accrue the number of days after the Effective Date equal to the
number of days in such freefloor period whether or not any "common due dates" provided for in a Terms Statement extend the actual payment
date beyond the end of such free floor period; (y) for the purpose of determining when Advances are paid and computing Charges, any ACH or
                                                                          2 of 5
ISA (TCF) HO515151F
            Case: 1:19-cv-06884 Document #: 1-1 Filed: 10/18/19 Page 4 of 6 PageID #:12
wire payment shall be deemed credited when the funds are received by Lender, any other payment (including payment by check) shaH be deemed
credited up to three (3) business days after receipt by Lender at the place for payment provided for in the Agreement or, if paid to Lender at any
other place, the crediting of payment may be subject to additional delay, provided, however, in any case, if Lender has furnished Dealer with or
requested that Dealer provide any remittance detail, to be completed and returned with payments, such payment shall not be deemed credited
until the completed remittance detail with respect to such payment is received by Lender; (vi) any payment received by Lender after 2:00 p.m.
Central Time where payment is to be made shall be deemed received by Lender on the next business day; (vii) Charges specified on each billing
statement shall be due and payable in full immediately upon receipt unless Lender receives DeaTers written objection thereto within fifteen (15)
days after the date such statement is transmitted or otherwise sent to Dealer and (viii) Lender may adjust a billing statement at any time to
conform to applicable law and the Agreement.
If Lender does not receive, ly the twenty fifth (2Sth) day of any given month, payment of all Charges accrued to Dealer's account during the
immediately preceding          Dealer agrees (to the extent allowed by law) to pay Lender a late fee equal to the greater of Five Dollars ($5.00) or
                             months




five percent (5%) of the amount of such Charges; provided, however, payment of any late fee does not waive the default caused by the late
payment. Advances not paid when due under subsection 6 (b) of this ISA shall bear interest at the Default Rate. "Default Rate" shall mean the
highest rate specified in the Temis Statement related to such Advance regardless of the number of days the Advance has been outstanding, or
the highest lawful contract rate of interest permitted under applicable law.
If Lender ever receives any amount which, if considered to be interest, would exceed the maximum amount permitted by law, Lender shall apply
such excess amount to the reduction of the unpaid principal balance whIch Dealer owes, and then shall pay any remaining excess to Dealer. In
determining whether the interest paid or payable exceeds the highest lawful rate, Dealer and Lender shall, to the maximum extent permitted under
applicable law, (1) characterize any non-principal payment (other than payments which are expressly designated as interest payments hereunder)
as an expense or fee rather than as interest, (2) exclude voluntary pre-payments and the effect thereof, and (3) spread the total amount of interest
throughout the entire term of the Agreement so that the interest rate Is uniform throughout such term.
(f) Dealer and Lender agree that the terms of any Advance made by Lender under the Agreement, including but not limited to the due date,
curtailments, Due in Full date, the length of any free floor period, and the amount of Charges may vary from time to time and cannot always be
agreed upon in advance because such terms depend, in part, upon the avaIlability and/or the amount of any fee or other incentivas provided by
Sellers or buying groups to Lender for financing of inventory hereunder, Lender floorplan volume with certain Sellers or with Dealer, and other
economic factors which vary from time to time. Thus, Dealer agrees to pay each Advance and related Charges in accordance with the Agreement
and as further indicated on thŠ billing statements. Dealer agrees that the terms and conditions stated in each Terms Statement shall be accepted
as to the Advance identified therein if not objected to in writing by Dealer within the time frame specified in such Terms Statement. If Dealer
objects, then where applicabl‚ the Advance shall be subject to the terms and conditions of the most recently accepted Terms Statement related to
an Advance covering the same model of Prime Inventory. If there is no such previously accepted Terms Statement, Dealer agrees that in addition
to any other right or remedy Lender may have under the Agreement, the Advance related to the objected Terms Statement shall be due and
payable within thirty (30) days after the date of such Advance and interest shall accrue at the applicable Due in Full rate.
(g) All payments shall be made at such place as Lender shall from time to time designate, and unless otherwise provided in the Agreement or if
Dealer is in default, all payments and other amounts received by Lender pursuant to the Agreement, including without limitation insurance
proceeds and proceeds of Seller Credits, shall be applied to Indebtedness, whether or not due, in such order as Lender in its discretion shall
determine. All payments statŠd to be due on a day which is not a business day shall be due on the preceding business day.
(h) Any statement with respe…t to any Indebtedness sent to Dealer by Lender, including without limitation any Terms Statement, shall be subject to
subsequent adjustment by Lender but shall be presumed accurate evidence of Indebtedness and information covered thereby, unless Lender shall
have received written noticefrom Dealer specifying any error within fifteen (15) days after the date of such statement. Notwithstanding such
notice by Dealer to Lender. Dealer's obligation to make payments to Lender with respect to such statement shall not be waived or extended unless
and until Lender consents In writing to such waiver or extension.
(i) Any Advances not made to finance the acquisition of Prime Inventory shall be paid on demand unless otherwise provided in the Agreement.
7. Insurance. Dealer shall bear all risk of loss, damage to or destruction of Collateral at all times. Dealer shall keep tangible Collateral insured
for full replacement value against all insurable risks under policies delivered to Lender and issued by insurers satisfactory to Lender with loss
payable to Lender and at Lender's request under long-form mortgagee endorsements as its interest may appear subject to cancellation or change
only upon thirty (30) days (ten [10] days for non-payment of premium) written notice to Lender.
8. Power of Attorney. Dealer authorizes Lender to execute, endorse or correct on behalf of Dealer any instruments, chattel paper, certificates of
title, manufacturer statements of origin, financing statements and amendments thereto, insurance policies (including claims, checks or drafts
related thereto) or other writings comprising Collateral or evidencing financing under the Agreement or evidencing or perfecting the Lender
security interest granted herein, as attorney-in-fact for Dealer. This power of attorney and the other powers of attorney granted herein are
irrevocable and coupled with an interest.
9. Credit Information. Dealer authorizes Lender to investigate and make inquiries of its former, current or future creditors or others, including
credit bureaus, and provide to such creditors or others any and all financial, credit or other information regarding or relating to Dealer, whether
supplied by Dealer to Lender or otherwise obtained by Lender, with such authority to continue throughout the term of the Agreement.
I 0. Default The occurrence of one or more of the following events shall constitute a default by Dealer (a "Default"): (a) Dealer shall fail to pay
any Indebtedness when due to Lender or a Lender Affiliate or any remittance for Indebtedness is dishonored when first presented for payment; (b)
any representation made to Lender by Dealer or by any Guarantor (whether contained in the Agreement or otherwise) shall not be true when
made or Dealer or any Guarantor shall breach any warranty or agreement to or with Lender; (o) Dealer or any Guarantor shall die, become
Insolvent or generally fail to pay its debts as they become due or, if a business, shall cease to do business as a going concern; (d) any guaranty,
letter of credit, or other assurance of payment with respect to any Indebtedness or Collateral shall terminate or not be renewed at least thirty (30)
days prior to its stated expiration or maturity: (e) Dealer shall abandon any Collateral or shall lose the right to sell any Collateral, or any
attachment, sale or seizure shall be issued or executed against any Collateral or other assets of Dealer or of any Guarantor, in each case without
the prior written approval of Lender; (f) an amendment or termination statement with respect to any financing statement filed by or on behalf of
Lender in connection with the Agreement shall be filed by any person without the prior written approval of Lender; (g) Dealer or any Guarantor
shall make an assignment fpr the benefit of creditors, or commence a proceeding with respect to itself under any bankruptcy, reorganization,
arrangement, insolvency, receivership, dissolution or liquidation statute or similar law of any jurisdiction, or any such proceeding shall be
commenced against it or any of its property (an "Automatic Default"); (h) a material adverse change, as determined by Lender in its sole
discretion, shall occur in the business, operations or condition (financial or otherwise) of Dealer or any Guarantor or with respect to the Collateral;
(i) any debt for borrowed money of, or guaranteed by, Dealer or any Guarantor becomes due by acceleration or otherwise prior to its due date by
reason of a default; or U) Lander in good faith believes the prospect of payment of any Indebtedness is impaired or deems itself insecure. At
Lender's option, the cost of any Collateral inspection occasioned by a Default or otherwise not in the ordinary course of business may be added to
 the Indebtedness.
 11. Lender Rights and Remedies Upon Default. Upon the occurrence of a Default, Lender shall have all rights and remedies of a secured
 party under the UCC and other applicable law and all the rights and remedies set forth in the Agreement. Lender may terminate this ISA and any
 outstanding Approvals immediately and/or declare any and all Indebtedness immediately due and payable without notice or demand. Dealer
                                                                        3 of 5
 ISA (TCF) HO515151F
             Case: 1:19-cv-06884 Document #: 1-1 Filed: 10/18/19 Page 5 of 6 PageID #:13
waives notice of intent to acc&erate, and of acceleration of, Indebtedness. Lender may enter any premises of Dealer, with or without process of
law, without force, to search for, take possession of, and remove any Collateral. If Lender requests, Dealer shall cease disposition of and shall
assemble the Collateral and make it available to Lender, at Dealers expense, at a convenient place or places designated by Lender. Lender may
take possession of the Collateral or any part thereof on Dealer's premises and cause it to remain there at Dealer's expense, pending sale or other
disposition. Dealer agrees that the sale of inventory by Lender to a person who is liable to Lender under a guaranty, endorsement, repurchase
agreement or the like shall not be deemed to be a transfer subject to UCC Sections 9-615(f) or 9-618 or any similar provision of any other
 applicable law, and Dealer waives any provision of such laws to that effect. Dealer agrees that any repurchase of inventory by a Seiler pursuant to
 a repurchase agreement with Lender shall be a commercially reasonable method of disposition. Dealer shall be liable to Lender for any deficiency
 resulting from Lender's disposition, including without limitation a repurchase by a Seller, regardless of any subsequent disposition thereof. Dealer
 is not a beneficiary of. and has no right to require Lender to enforce, any repurchase agreement. Any notice of a disposition shall be deemed
 reasonably and properly giv‚n if given to Dealer at least ten (10) days before such disposition. If Dealer fails to perform any of its obligations
 under the Agreement, Lender may perform the same in any form or manner Lender in its discretion deems necessary or desirable, and all monies
 paid by Lender in connectio¤ therewith shall be additional Indebtedness and shall be immediately due and payable without notice together with
 interest payable on demand …t the Default Rate. All of Lender's rights and remedies shall be cumulative. At Lender's request, or without request
in the event of an Automatic Default, Dealer shall pay all Seller Credits to Lender as soon as the same are received for application to
Indebtedness. Dealer authorizes Lender to collect such amounts directly from Sellers and, upon request of Lender, shall instruct Sellers to pay
Lender directly.
i 2. Dealer Claims Against Sellers. Dealer shall not assert against Lender any claim or defense Dealer may have against any Seller whether for
breach of warranty, misrepresentation, failure to ship, lack of authority, or otherwise, including without limitation claims or defenses based upon
charge backs, credit memos, rebates, price protection payments or returns. Any such claims or defenses or other claims or defenses Dealer
might have against a Seller shall not affect Dealer's liabilities or obligations to Lender. Dealer's obligation to pay Lender for Advances and
Charges is absolute and unc”nditional.
 13. Notices. Ali notices to be given hereunder to a party shall be in writing and delivered by courier or sent by registered mail to the main
address for Dealer and the address for Lender set forth below the signature line for such party at the end of this ISA, or at such other address
designated by such party by written notice. All such properly given notices shall be deemed effective on the date delivered.
 14. Term and Termination Unless sooner terminated as provided in this ISA or by at least thirty (30) days prior written notice from either party
to the other, the temi of the Agreement shall be for one (1 ) year after the date of this ISA and automatically from year to year thereafter: provided,
however, Lender may terminate the Agreement immediately by notice to Dealer in whole or only with respect to certain product lines if Dealer shall
lose or relinquish any right toseil or deal in any product line of Prime Inventory or if Dealer fails to pay an Advance due to an objection to the terms
of any Terms Statement and Lender determines that the Terms Statement does not contain a bona fide error. Upon termination of this ISA, all
 Indebtedness (or, if this ISA s terminated only with respect to certain product lines, the Indebtedness relative to such product lines) shall become
immediately due and payable without notice or demand. Upon any termination, Dealer shall remain fully liable to Lender for all Indebtedness,
 including without limitation, Charges arising prior to or after termination, and all Lender's rights and remedies and its security interest shall continue
 until all Indebtedness is paid and all obligations of Dealer under the Agreement are paid and performed in full. If Lender makes Advances in
 reliance on a repurchase agreement from a Seiler, Lender may cease making such Advances if it has any concern as to whether such repurchase
 agreement shall cover futur‚ Advances, or be performed by such Seller. No provision of the Agreement shall be construed to obligate Lender to
 make any Advances.
 15. SubmissIon to Jurisdiction; WaIver of Bond. Dealer hereby consents to the jurisdiction cf any local, state or federal court located within
the State of Illinois and wahes any objection which Dealer may have based on improper venue or forum non convenlens to the conduct of any
 action or proceeding in any Šuch court and waives personal service of any and all process upon it, and consents that all such service ofprocess
 be made by mail or messenger directed to it in the same manner as provided for notices to Dealer in this ISA, and that serviceso made shall be
 deemed to be completed upon the earlier of actual receipt or three (3) days after the same shall have been posted to Dealer or Dealer's agent as
 set forth below. Dealer hereby irrevocabiy appoints CT Corporation System as Dealer's agent for the purpose of accepting the service of any
 process within the State of Illinois. Nothing contained in this section shall affect the right of Lender to serve legal process in any other manner
 permitted by law or affect the right of Lender to bring any action or proceeding against Dealer or its property in the courts of any other jurisdiction.
 Dealer waives, to the extent permitted by law, any bond or surety or security upon such bond which might, but for this waiver, be required of
Lender.
16. Governing Law. THE AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH, AND GOVERNED BY THE
INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS) OF THE STATE OF ILLINOIS, EXCEPT ThAT QUESTIONS AS TO
PERFECTION OF LENDER'S SECURITY INTERESTAND THE EFFECT OF PERFECTION OR NONPERFECTION SHALL BE GOVERNED BY
THE LAWWHICH WOULD BE APPLICABLE EXCEPT FOR THIS SECTION.
17. Jury Waiver. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO EACH WAIVE ANY RIGHT TO A TRIAL BY
JURY ON ANY CLAIM, DEMAND. ACTION, CAUSE OF ACTION OR COUNTERCLAIM ARISING UNDER OR IN ANY WAY RELATED TO THE
AGREEMENT, AND UNDER ANY THEORY OF LAW OR EQUITY, WHETHER NOW EXISTING OR HEREAFTER ARISING.
I 8. Inconsistent Provisio¤s. In the event of an inconsistency between this ISA and a Terms Statement, the Terms Statement shall govern the
terms and conditions of the related Advance. All Terms Statements shall be cumulative.
19. LImitation of Remedies and Damages. Lender and Dealer agree that in the event there is any dispute relating to or arising in connection
with the Agreement, the aggrieved party shall not be entitled to any punitive, exemplary or consequential damages in connection with any action
arising under or in any way related to the Agreement.
20. GeneraI.
(a) Time is of the essence in the performance of Dealer's obligations under the Agreement. Any waiver by Lender of a Default shall only be
effective if in writing and signed by Lender. Any waiver of a Default in a particular instance or of a particular Default shall not be a waiver of other
Defaults or of the same kind of Default at another time. No modification of the Agreement shall bind Lender unless in writing and signed by
Lender.
(b) The Agreement shall inure to the benefit of Lender and its successors and assigns and may be assigned by Lender in whole or in part.
References to Lender shall be deemed to refer to Lender and its successors and assigns. Dealer may not assign this ISA without the prior written
consent of Lender. The Agr‚ement shall be binding upon the parties hereto and their respective heirs, personal representatives, successors and
permitted assigns.
(c) Dealer shall pay to Lend‚r on demand all reasonable attorneys' fees and legal expenses and other costs and expenses incurred by Lender in
connection with establishin, perfecting, maintaining perfection of, protecting and enforcing its security interest in the Collateral and collecting
Indebtedness, or in connection with any modification of this ISA, any Default or in connection with any action or proceeding under any bankruptcy
or insolvency laws.
(d) Any provision of the Agreement found upon judicial interpretation or construction to be prohibited by law shall be ineffective to the extent of
such prohibition, without invalidating the remaining provisions hereof.

                                                                          4 ot 5
ISA (TCF) HOSI5I5IF
              Case: 1:19-cv-06884 Document #: 1-1 Filed: 10/18/19 Page 6 of 6 PageID #:14
21. Effective Contract. Dealer acknowledges that it has had ample opportunity to review and consider the terms and conditions ofthis ISA and
fully understands the ternis and conditions hereof. This ISA may be executed by facsimile signature or electronic transmission, as directed by
Lender. This ISA is not a valid contract until accepted by Lender in Illinois. Acceptance may be by facsimile signature or electronic transmission
or by issuance of an ApprovI or making an Advance. Dealer hereby waives notice of acceptance of this ISA by Lender.
22. IntegratIon: Final Writing. The Agreement represents the complete and final agreement between the parties and supersedes all prior
agreements and understandings relating to the transactions contemplated hereby and thereby. Further the parties agree that this ISA amends
and restates in its entirety (without constituting a novation) any existing loan and security agreement between the parties (in the case of Lender,
either directly or indirectly through assignment) dated prior to the date hereof relating to the transactions contemplated hereby and thereby.
Lender and Dealer may use and rely on any facsimile copy or electronic version of the Agreement as an original and the best evidence thereof for
all purposes.

Date: March 13, 2017


 High Country Dealerships, Inc.


By:                                                                                 By:

Print Name:        Sd EibI von Rospeunt                                             PrLnt Name:
Title:             President                                                        Title:

By:                                                                                 By:


Print Name:                                                                         Print Name:
Title:                                                                              Title:



Dealer's Main Office and Principal Place of Business:

200 Pineola Street                                        Newland, North Carolina 28657
 Street                                                   City,     Zip
                                                                    State1




Additional Permitted Location(s):

1800 Highway 19E                                          Elizabethton, Tennessee 37364
Street                                                    City, State, Zip

Dealer's Principal ResidenceAddress if Dealer is an individual (for UCC filing purposes):

Name                                  Street                    City, State, Zip
Name                                  Street                    City, State, Zip




FOR USE BY TCF INVENTORY FINANCE, INC.

Accepted in Illinois:
                                                                                     Address for Notices:
TCF INVENTORY FINANCE, INC.
                                                                                     P.O. Box 59376
By:                  CLM                                                             Schaumburg, IL 60159-0376

Print Name:
Title:             Documeation Specialist




                                                                             5015
ISA €rCF) H0515151F
